Order denying motion for judgment on the pleadings reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the complaint does not state facts sufficient to constitute a cause of action. The conveyance set forth in the complaint was made before the amendment to section 7 of the Lien Law.  Young, Carswell and Davis, JJ., concur; Lazansky, P. J., and Kapper, J., dissent upon the ground that the sufficiency of the complaint as a matter of pleading was determined by a prior motion.